Citation Nr: 1417123	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the neck, low back, and left side.

3.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1977 and from February 13, 1991 to April 20, 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

This case was brought before the Board in August 2008, August 2009, and October 2011.  Each time, the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of the claim.

In June 2008, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently diagnosed with PTSD, arthritis of the neck, low back, and left side, and radiculopathy of the left upper extremity, as shown in a March 2006 VAMC Columbia treatment report.

Efforts to obtain the Veteran's service treatment records (STRs) for the period of active service from October 1973 to September 1977 were made, but the RO, in a June 2012 Duty to Assist letter, informed him that these records are unavailable.

Where it appears that STRs are unavailable and/or incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In light of the Veteran's contentions and the heightened duty to assist him based on the lack of STRs, a VA examination is necessary to evaluate whether the Veteran currently has PTSD, arthritis of the neck, low back, and left side, and radiculopathy of the left upper extremity, that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his claimed disabilities.  All requests for records and responses must be associated with the claims folder.

2. AFTER the above has been completed to the extent possible schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to respond to the following:

a. Indicate whether the Veteran meets the criteria for PTSD and if so, please explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis, to include the Veteran's reported stressors of witnessing a vehicle accident in Norway in March 1991, as well as witnessing a soldier ski into a tree during special training in Ethan Allen, Vermont, or any other possible stressor, is at least as likely as not (a 50 percent or higher degree of probability) sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressor.  The examiner shall assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to PTSD.

b. In forming the requested opinions, the examiner is asked to review and discuss the lay statements of the Veteran, in the claims file and during his June 2008 travel board hearing, and the medical evidence of record, to include the VA medical records and opinions and the private medical opinion of J. A. G., M.S.W, L.I.S.W. - C.P.  

3. Schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's current disorders manifested by arthritis of the neck, low back, and left side.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for arthritis and other pertinent neck and low back disorders.  

a. After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner must indicate all disabilities manifested by arthritis of the neck, low back, and left side currently shown, and then give a medical opinion as to the likelihood that any such disability is at least as likely as not (a 50 percent or higher degree of probability) related to active service.

b. The examiner is asked to review and discuss the lay statements of the Veteran, in the claims file and during his June 2008 travel board hearing, specifically the statements about having to carry a 100 lbs. pack, sleeping on the cold ground in minus 40 degree weather, and having to pull a sled while wearing skis or snowshoes, and the medical evidence of record, to include the VA medical records.

4. Schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine the nature and etiology of the claimed numbness in the Veteran's left upper extremity.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for cervical radiculopathy of the left upper extremity.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to give a medical opinion as to the likelihood that any radiculopathy is related to service.  

The examiner should respond to the following:

a. Is disability manifest by numbness of the left upper extremity at least as likely as not (a 50 percent or higher degree of probability) due to active service, or any incident related to service, to include claimed cold exposure?

b. If disability manifest by arthritis of the neck, low back, or left side is as likely as not related to active service, the examiner is asked to determine whether numbness of the left upper extremity is at least as likely as not (a 50 percent or higher degree of probability) proximately due to or aggravated by this disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.

5. Thereafter, readjudicate the service connection claims on appeal.  If the benefits sought on appeal remain denied in any respect, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


